El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
No estando conformes con la sentencia que en abril 26 de .1940 dictamos en el presente caso (56 D.P.R. 596), los peti-cionarios solicitan su reconsideración. Las partes fueron oídas en cuanto a la procedencia de la reconsideración, soli-citada en audiencia celebrada el 12 de noviembre de 1940. „
La cuestión legal planteada por los peticionarios es la siguiente:
Los peticionarios solicitaron de la Comisión de Servicio Público una franquicia para tomar agua del río Humacao y usarla en el riego de sus plantaciones de cañas. El Pueblo de Puerto Rico se opuso a la concesión de dicha franquicia. La comisión, por el voto de su presidente y de uno de sus miembros y con el voto en contra del otro comisionado, en 20 de junio de 1939 dictó una resolución recomendando que se otorgue a los peticionarios una franquicia de acuerdo con su solicitud. Apeló El Pueblo de Puerto Rico para ante la Corte de Distrito de San Juan, la cual admitió el recurso y dictó una orden de suspensión (supersedeas) sin fianza.
La petición de certiorari radicada ante esta Corte Su-prema se basó en la alegación de que El Pueblo de Puerto Rico, como opositor a la concesión de la franquicia, no tiene derecho de apelación para ante la Corte de Distrito de Sap Juan.
 Insisten los peticionarios en que las disposiciones del artículo 78 de la ‘‘Ley de Servicio Público de Puerto Rico,” Leyes de 1917, Vol. II, página 433, por las cuales se concede a cualquiera de las partes en él procedimiento .afectada por ella el derecho de apelar para ante la Corte de Distrito de San Juan contra cualquier declaración o decisión por la comisión, no son aplicables a un caso como el de autos en que se trata de una concesión para la toma de agua para *424fines de riego; y en apoyo de su contención citan el artículo 2 de la mencionada Ley de Servicio Público, que en lo que es pertinente lee así:
•“Son compañías ele servicio público, a los efectos de esta ley, las personas naturales o jurídicas que se dediquen en Puerto Rico a cualesquiera de los fines o negocios siguientes:
“(a) Transporte de personas o carga utilizando en todo o en parte las vías marítimas, fluviales o terrestres.
“(á) Comunicaciones telegráficas y telefónicas, ya sean alámbri-cas, inalámbricas o por cable.
“(c) Muelles de todas clases y astilleros.
“ (d) Generación de fuerza motriz de cualquier origen y con destino a cualquier fin, excepto fuerza animal.
“ (e) Alumbrado, calefacción y refrigeración.
“ (/) Acueducto, alcantarillado y construcción de sistemas de tu-berías para cualquier fin.
“ (g) Regadío y canales de navegación o riego.
“ (h) Cualesquiera otras que se dediquen a negocios o fines de naturaleza análoga a los enumerados anteriormente.
“Dichas compañías no estarán sujetas a las disposiciones de esta ley, en lo que respecta a cualquier negocio que hicieren o a cualquiera propiedad perteneciente a ellas fuera de Puerto Rico; ni se interpre-tarán las disposiciones de esta ley en el sentido de aplicarse a ningún asunto o cosa con respecto al cual el Congreso ha dictaminado con exclusión del poder de Puerto Rico. Ninguna de las disposiciones de esta ley será aplicable al desarrollo, transmisión, o distribución de electricidad; a la manufactura o distribución de gas; al abasteci-miento o distribución de agua; o a la producción, entrega o abas-tecimiento de vapor o de cualquier otra substancia para calefacción o fuerza motriz por un productor, que de otro modo no fuera una com-pañía de servicio público, para el uso exclusivo de dicho productor, o para el uso de los inquilinos de dicho productor, y no para la venta a otros.”
No estamos de acuerdo en absoluto con la interpretación que al artículo 2, supra, da el peticionario.
Los propósitos fundamentales de la “Ley de Servicio-Público de Puerto Rico ’ ’ aparecen así expresados en su título: “Ley definiendo las compañías de servicio público y prove-yendo lo necesario para su reglamentación; prescribiendo, *425definiendo, reglamentando y limitando sns derechos, faculta-des y deberes; prescribiendo y definiendo las facultades y deberes de la Comisión de Servicio Público y los de sus fun-cionarios; prescribiendo y reglamentando la práctica y el procedimiento ante dicha comisión y en apelación, y para otros fines.”
El artículo 2, supra, empieza definiendo lo que se entiende por compañía de servicio público, y continúa excluyendo de esa definición y de las disposiciones de la ley, las siguientes actividades o servicios:
(a) desarrollo, transmisión, o distribución de electricidad.
(5) manufactura o distribución de gas. v'
(c) Abastecimiento o distribtición de agua; y '
(d) producción, entrega o abastecimiento de vapor u otra subs-tancia para calefacción o fuerza motriz. y
Para que dichos servicios no puedan ser considerados como servicios públicos y las personas que desarrollan, trans-miten o distribuyen electricidad o gas o abastecen o distri-biiyen agua, calefacción o fuerza motriz no sean considerados como compañías de servicio público, es requisito indispensable que la electricidad, el gas, el agua y la fuerza motriz sean usados exclusivamente por el productor de los mismos o por sus inquilinos, y que no sean vendidos a otras perso-nas. Así, por ejemplo, el dueño de un edificio de aparta-mientos que monta una bomba o un pozo artesiano o un tanque para el abastecimiento y distribución de agua a sus inquilinos, no puede ser considerado como una “compañía de servicio público” ni obligado a cumplir con las disposiciones de la Ley de Servicio Público, primero, porque la misma ley le excluye expresamente de sus disposiciones; y, segundo, porque para la prestación de esa clase de servicios, a sí mismo o a sus inquilinos, el productor de electricidad o gas y el abastecedor y distribuidor de agua o fuerza motriz no está obligado a obtener un permiso o franquicia de la Comi-sión de Servicio Público. Por las mismas razones, una central azucarera que poseyendo una cantidad de agua la dedicase *426al abastecimiento de y distribución entre sus colonos, no se convertiría por ese solo hecho en una compañía de servicio público ni quedaría obligada a cumplir las obligaciones que la Ley de Servicio Público impone a dichas compañías.
Los peticionarios en el caso de autos no están dedicados al abastecimiento o distribución de agua. Ellos han acudido ante la Comisión de Servicio Público, alegando que necesitan agua para regar sus cañas y solicitando una franquicia que les permita tomar ciertas cantidades de agua del río Huma-cao “bajo los términos y condiciones que tenga a bien dictar esta Hon. Comisión.’’
Las facultades de la Comisión de Servicio Público de Puerto Eico emanan de dos fuentes distintas — la Ley Orgá-nica y la “Ley de Servicio Público de Puerto Eico.”
La Ley Orgánica, en lo que es pertinente, dispone ío siguiente:
“Artículo 38. — Toda franquicia, derecho, privilegio y concesión de carácter público o cuasi público, será otorgada por una Comisión de Servicio Público compuesta de. . . . Dicha Comisión queda fa-cultada para desempeñar, y se le ordena que desempeñe, todas las funciones ejecutivas relacionadas .con las corporaciones de servicio público que hasta ahora se han conferido por la ley al Consejo Eje-cutivo, y aquéllos deberes y funciones adicionales que se confieran a dicha Comisión por la Asamblea Legislativa.” (Itálicas nuestras.)
Como se ve, el Congreso concedió a la Comisión de Ser-vicio Público la facultad de otorgar franquicias de carácter público o cuasi público solamente; y no le concedió facultad alguna para otorgar ninguna clase de franquicias o concesio-nes para fines particulares. Pué la Asamblea Legislativa Insular — haciendo uso de la facultad concedídale por el ar-tículo 38 de la Ley Orgánica, supra, para conferir a la Comi-sión de Servicio Público deberes y funciones adicionales — la que confirió a dicha comisión la facultad adicional necesaria para poder otorgar cierta clase de franquicias para fines par-ticulares. T a ese efecto, la Ley de Servicio Público dispone:
*427“Artículo 52. — Concesiones que se hicieren. — La Comisión ten-drá poder para otorgar franquicias, derechos, privilegios o conce-siones para fines públicos o cuasi públicos incluyendo el derecho de usar o cruzar carreteras, caminos o cauces de agua públicos; y para otorgar franquicias, derechos, privilegios o concesiones para el apro-vechamiento de las aguas públicas para fines públicos o particulares. No estará facultada para conceder el dominio o aprovechamiento de terrenos o propiedades públicas o para otorgar franquicias, derechos, privilegios o concesiones para usos particulares, excepción hecha del aprovechamiento de aguas públicas, sin la aprobación de la Asam-blea Legislativa.” (Itálicas nuestras.)
La contención de los peticionarios de que ninguna de las disposiciones de la Ley. de Servicio Público es aplicable a un caso como el presente, en el que se solicita una franquicia para el aprovechamiento de aguas públicas para fines parti-culares, no es sostenible. Para sostenerla, tendríamos que concluir que las disposiciones del artículo 52, supra, que son las que confieren a la comisión la facultad y poder necesarios para otorgar la franquicia que interesan los peticionarios, no son aplicables, pues sólo así podríamos decidir, conforme a justicia y razón, que tampoco son aplicables las disposi-ciones del Capítulo YII (artículos 62 a 91) de la Ley de Servicio Público, que regulan la práctica y procedimientos ante la comisión y en las apelaciones contra sus órdenes o decisiones.
Es cierto que la Ley Orgánica otorgó a la Comisión de Servicio Público la facultad exclusiva de otorgar franquicias y concesiones de carácter público o cuasi público. Pero tam-bién es cierto que al no disponer nada en contrario por la Ley Orgánica, el Congreso dejó a la Asamblea Legislativa Insular plenos poderes y facultades para legislar con refe-rencia al otorgamiento de franquicias o concesiones para el aprovechamiento de aguas públicas para fines particulares. En el ejercicio de esos poderes la Asamblea Legislativa fa-cultó a la Comisión de Servicio Público para otorgar esa clase de franquicias para fines particulares, y concedió a la parte interventora agraviada por la decisión de la comisión el dere-*428dio de recurrir en apelación ante la Corte de Distrito de San Juan. Véanse: People of P. R. v. Shell Co., 302 U. S. 253, 263; y People of P. R. v. Rubert Hermanos, Inc., 309 U. S. 543.

Por las razones expuestas debemos resolver que no pro-cede la reconsideración solicitadla.

El Juez Asociado Sr. Todd. Jr., no intervino.